HEMPHILL, Chief Justice.
In this case a writ of injunction was ordered to issue, on the plaintiffs bond and security required by law. Some informal proceedings followed and a judgment was finally awarded, ordering defendant to pay the costs of suit; but no bond appears on the record and consequently there is no evidence that any was given as required by law and the order of court. The want of the bond, we think a fatal defect, vitiating all the proceedings subsequent to the order that a writ of injunction should issue. It is therefore ordered, adjudged and decreed that all proceedings, subsequent to the order of the court commanding the writ of injunction to issue be reversed and set aside, and that the cause be remanded to the district court for further action.

Reversed and remanded.